ITEMID: 001-68089
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: CIFTCI v. TURKEY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Abdullah Çiftçi, is a Turkish national who was born in 1955 and lives in Ankara. He was represented before the Court by Mr H. Solhan, a lawyer practising in Ankara.
In a letter of 26 July 2000 to the Religious Affairs Department (“the Department”) the applicant complained that under domestic legislation, anyone attending Koranic study classes had to be at least twelve years old (at the material time that was the normal primary-school leaving age). As his son did not satisfy that requirement, the applicant requested dispensation to enrol him in religious-study classes of that kind. In his letter the applicant also referred to Articles 9 and 14 of the Convention.
In a letter of 1 August 2000 the Department replied that section 3 of Law no. 4415 required students enrolling in such classes to have obtained the primary-school leaving certificate and refused the applicant's request.
Section 3 of Law no. 4415, supplementing the Religious Affairs Department (Establishment and Functions) Act (Law no. 633), provides:
“The Religious Affairs Department shall afford those wishing to learn about the Koran and its interpretation and to increase their knowledge of religion the opportunity to attend Koranic study classes, outside the compulsory religious-education lessons at primary and secondary schools, provided that they have obtained the primary-school leaving certificate. ...”
